Case: 10-51002 Document: 00511451929 Page: 1 Date Filed: 04/20/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 20, 2011

                                     No. 10-51002                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



JANICE K. VANSA,

                                                          Plaintiff - Appellant

v.

MICHAEL J. ASTRUE, COMMISSIONER OF SOCIAL SECURITY,

                                                          Defendant - Appellee




                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 1:09-CV-574


Before JONES, Chief Judge, and JOLLY and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Plaintiff Janice Vansa filed claims for Disability Insurance Benefits and
Supplemental Security Income benefits under Titles II and XVI of the Social
Security Act, 42 U.S.C. § 401 et seq., alleging that her obesity, diabetes, and
hypertension render her unable to work. The Social Security Administration
denied her claims. An Administrative Law Judge (“ALJ”) affirmed the denial,

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-51002 Document: 00511451929 Page: 2 Date Filed: 04/20/2011



                                 No. 10-51002


concluding that Vansa retained residual functional capacity to perform semi-
skilled sedentary and light work. The district court agreed. Because the Social
Security Commissioner applied the proper standard and relied on substantial
evidence, we AFFIRM.
      In the months leading up to her initial disability claim on October 31,
2005, Vansa underwent a litany of medical examinations and treatments. Her
ailments apparently began in 2003, when she first was diagnosed with diabetes.
In August 2004, she weighed 236 pounds during an examination at the Hill
Country Family Health Specialists (“HCFHS”). She made approximately nine
additional trips to the HCFHS doctors during the remainder of 2004.           By
December 2004, Vansa’s weight had increased to 250 pounds, and her diabetes
remained uncontrolled. She continued receiving treatment, visiting HCFHS a
dozen times in 2005 leading up to the filing of her disability claim. She also
consulted with doctors at the Austin Diagnostic Clinic and elsewhere. But her
problems continued: on November 5, 2005, she weighed 285 pounds – almost 50
pounds heavier than her reported August 2004 weight.
      On January 3, 2006, the State Agency Medical Consultant, Dr. Moira
Dolan, completed a physical residual functional capacity analysis. Dr. Dolan
concluded, among other things, that Vansa suffered from no limitations in
exertional, postural, manipulative, visual, communicative, or environmental
functioning. Around that time, Vansa consulted with Dr. Kumar Sathlanathan.
Dr. Sathlanathan wrote in a July 20, 2006, letter that Vansa “suffers from poorly
controlled diabetes and morbid obesity” and that her purported disability “will
not improve in the foreseeable future.”
      After the Social Security Administration denied Vansa’s claims, she took
her case to an ALJ. During her administrative hearing on April 1, 2007, Vansa
testified that she was unable to work due to sluggishness and non-functioning


                                          2
    Case: 10-51002 Document: 00511451929 Page: 3 Date Filed: 04/20/2011



                                  No. 10-51002


in her hands and feet.     She complained further of blurred vision, trouble
walking, tiredness, and various problems relating to her fluctuating blood sugar
level. She testified that she lived with her aunt and did no house work. She
testified that she could drive a car, grocery shop, wash dishes, and cook. A
vocational expert, Donna Eagar, testified that even with her ailments, someone
with Vansa’s limitations would be able to perform Vansa’s previous jobs as an
order taker, office clerk, telecommunicator, membership salesperson, or
furniture salesperson, even if that individual needed to elevate her legs for one
hour per day over the course of the day.
      Following the hearing, the ALJ determined that Vansa was not entitled
to benefits under the Social Security Act. Applying the five-step rubric used in
disability cases, see 20 C.F.R. § 404.1520(b)-(f), the ALJ concluded at step 4 that
Vansa retained residual functional capacity to perform a number of tasks
relating to lifting, carrying, standing, walking, sitting, pushing, pulling,
handling, and fingering. Relying in part on testimony from Donna Eagar, the
ALJ found that Vansa could perform her past work, and therefore was not
disabled under the Social Security Act. Vansa appealed to the district court.
After carefully reviewing the record, the magistrate judge concluded in a lengthy
opinion that the ALJ’s decision was supported by substantial evidence and based
on the proper legal standard. The district court adopted the magistrate judge’s
recommendations. Vansa timely appealed to this court which has jurisdiction
pursuant to 28 U.S.C. § 1291.
      On appeal, Vansa raises three arguments. First, she claims the ALJ erred
in failing to consider the impact of obesity on Vansa’s ability to work in
accordance with Social Security Ruling 02-01p.          That Ruling directs the
Commissioner to consider any applicable functional limitations imposed by
obesity when assessing a claimant’s abilities and limitations. Ruling 02-01p also


                                        3
      Case: 10-51002 Document: 00511451929 Page: 4 Date Filed: 04/20/2011



                                   No. 10-51002


notes explicitly that individuals with obesity do not necessarily have any
occupational impairments. Vansa claims that the ALJ’s determination as to her
walking and standing abilities failed to account, for example, for the “fatigue and
painful feet” connected to her morbid obesity. Vansa is mistaken. The ALJ’s
opinion clearly considered Vansa’s testimony as to her medical problems and
determined that Vansa’s “statements concerning the intensity, duration and
limiting effects of these symptoms are not entirely credible.” In light of the
strong evidence in the record that Vansa is not disabled, we will not upset the
ALJ’s credibility determination.
       Second, she argues that the ALJ’s decision is inconsistent with the
opinions of Vansa’s treating doctors. We are not persuaded that the ALJ’s
decision actually conflicts with the opinions of Vansa’s physicians, but even if it
did, the ALJ is not required to credit a claimant’s treating physicians against all
evidence to the contrary, nor is the ALJ required to rely on a doctor’s opinion as
to whether someone is “disabled” within the meaning of the Social Security Act.
See, e.g., Martinez v. Chater, 64 F.3d 172, 176 (5th Cir. 1995) (“Even though the
opinion and diagnosis of a treating physician should be afforded considerable
weight in determining disability, the ALJ has sole responsibility for determining
a claimant’s disability status. The ALJ is free to reject the opinion of any
physician when the evidence supports a contrary conclusion” (internal
quotations and citations omitted).). The ALJ noted that Dr. Dolan’s opinion “was
made without the benefit of the entire record” and was inconsistent with Vansa’s
complaints. The ALJ determined further that Dr. Sathlanathan’s opinion “is not
supported by the objective findings of his own clinic notes nor by the evidence as
a whole.” We have reviewed the record, and conclude that the ALJ’s decision
was    justified,   any   disagreements       with   Vansa’s   treating   physicians
notwithstanding.


                                          4
    Case: 10-51002 Document: 00511451929 Page: 5 Date Filed: 04/20/2011



                                 No. 10-51002


      Finally, Vansa claims that the ALJ’s decision is not based on substantial
evidence or the proper legal standard with regard to the vocational findings. It
is well established that the “Commissioner’s decision is granted great deference
and will not be disturbed unless the reviewing court cannot find substantial
evidence in the record to support the Commissioner’s decision or finds that the
Commissioner made an error of law.” Leggett v. Chater, 67 F.3d 558, 564 (5th
Cir. 1995). We have reviewed the record carefully and conclude that the ALJ
applied the correct legal standard and reached a decision supported by
substantial evidence.
      The judgment of the district court is AFFIRMED.




                                       5